            Case 2:18-cv-01797-TJS Document 25 Filed 04/12/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROBERT J. POZZUOLO, and all others                             CIVIL ACTION
 similarly situated,
                       Plaintiff,

                    vs.
                                                                NO. 18-cv-01797(TJS)
 PORTFOLIO RECOVERY
 ASSOCIATES, LLC,
                                       Defendant.               CLASS ACTION

      PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER GRANTING
              DEFENDANT’S MOTION TO DISMISS FOR LACK OF
                     SUBJECT MATTER JURISDICTION

         On April 9, 2019, this Court held that Plaintiff had not demonstrated sufficient injury-in-

fact to confer standing, hence this Court lacks subject matter jurisdiction. (ECF 23). The Court

entered an accompanying Order dismissing Plaintiff’s action with prejudice. (ECF 24). Plaintiff

believes the informational injury occurs ex ante, at the time of the communication, and does not

turn—for injury in fact purposes—upon the consumer’s reaction vel non to the communication.

But he respects the Court’s ruling and does not seek reconsideration of the Court’s determination

on Article III standing.

         However, Plaintiff does request reconsideration of one technical point in the Order—the

Court’s dismissal of the action with prejudice. 1 As recently stated by our Court of Appeals, when

a district court finds no standing, “the case should be dismissed without prejudice because the

district court lacked jurisdiction.” Kamal v. J. Crew Grp., Inc., 918 F.3d 102, 119 (3d Cir. 2019)



1
          Upon correction of the instant Order to clarify that the jurisdictional dismissal is without prejudice, Plaintiff
intends to transfer the matter to the Court of Common Pleas pursuant to the provisions of 42 Pa. C.S. § 5103(b) which
provides in pertinent part, “where a matter is filed in any United States Court for a district embracing any part of this
Commonwealth and the matter is dismissed by the United States Court for lack of jurisdiction, any litigant in the
matter filed may transfer the matter to a court … of this Commonwealth by complying with the transfer provisions”
set forth therein.

                                                            1
          Case 2:18-cv-01797-TJS Document 25 Filed 04/12/19 Page 2 of 3



(citing Cottrell v. Alcon Labs, 874 F.3d 154, 164 n. 7 (3d Cir. 2017)). Indeed, in Kamal the Court

of Appeals affirmed the substantive ruling on standing but remanded to the District Court to change

the dismissal to one without prejudice.

       Plaintiff moves the Court to vacate or amend the April 9, 2019 Order (ECF 24) to reflect

that the Court is dismissing the matter without prejudice for want of subject matter jurisdiction.

                                                     Respectfully submitted:



Date: April 12, 2019                                 /s/ Cary L. Flitter
                                                     CARY L. FLITTER
                                                     ANDREW M. MILZ
                                                     JODY T. LÓPEZ-JACOBS
                                                     FLITTER MILZ, P.C.
                                                     450 N. Narberth Avenue, Ste. 101
                                                     Narberth, PA 19072
                                                     (610) 822-0782

                                                     Attorneys for Plaintiff and the Class




                                                 2
          Case 2:18-cv-01797-TJS Document 25 Filed 04/12/19 Page 3 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROBERT J. POZZUOLO, and all others                  CIVIL ACTION
 similarly situated,
                       Plaintiff,

                 vs.
                                                     NO. 18-cv-01797(TJS)
 PORTFOLIO RECOVERY
 ASSOCIATES, LLC,
                                 Defendant.          CLASS ACTION

                                  CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the foregoing Motion for

Reconsideration and proposed Order with the Clerk of Court using the CM/ECF system which

sent notification of such filing to all counsel of record.

       Said document is available for viewing and downloading from the ECF system.



Date: 4/12/2019                                        /s/Cary L. Flitter
                                                       CARY L. FLITTER
                                                       Attorney for Plaintiff and the Class
